Citation Nr: 0928284	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  04-41 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a digestive 
disability, to include gastroenteritis and irritable bowel 
syndrome.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for mitral valve 
prolapse.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from September 1980 to August 
1984 and from November 1985 to December 1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in New 
Orleans, Louisiana.

In May 2007, the Veteran testified at a personal hearing over 
which a Veterans Law Judge of the Board presided while at the 
RO.  A transcript of the hearing has been associated with the 
Veteran's claims file.

In December 2008, the Board informed the Veteran that the 
Veterans Law Judge who conducted the May 2007 hearing was no 
longer employed by the Board and notified him that he was 
entitled to another hearing.  In March 2009, the Veteran 
responded that he did not wish to appear at a second Board 
hearing.  As such, the Board will consider of the case based 
on the current record.

This matter was previously before the Board in July 2007, at 
which time Veteran's claims were denied, and the Veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  Pursuant to an October 2008 joint motion of 
the parties, in November 2008 the Court, in pertinent part, 
vacated the July 2007 Board decision and remanded the appeal 
to the Board for readjudication consistent with the joint 
motion.

In March 2009, the Veteran submitted additional evidence as 
to the issue of service connection for mitral valve prolapse.  
However, this evidence was not accompanied by a waiver of RO 
consideration.  Nevertheless, given the results favorable to 
the Veteran as to this issue, further development would not 
result in a more favorable result for the Veteran. 

The issues of service connection for a digestive disability, 
to include gastroenteritis and irritable bowel syndrome, and 
for a right knee disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, mitral valve 
prolapse was manifested during service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for mitral 
valve prolapse have been met.  38 U.S.C.A. §§ 1131, 5103, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for 
mitral valve prolapse, which represents a complete grant of 
the benefit sought on appeal.  As such, no discussion of VA's 
duty to notify and assist is necessary.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008). 

Service connection for cardiovascular-renal disease may be 
established based upon a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
U.S.C.A. § 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  In addition, service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2008).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2007); Allen v. Brown, 7 
Vet. App. 439 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

During his May 2007 Travel Board hearing, the Veteran 
testified that he was a nurse practitioner and that he had 
been educated on the issue currently before the Board.  He 
indicated that from 1981 to 1983, while in service, he had 
numerous visits to the emergency room or primary care 
doctor's office for symptoms which included chest pain, 
shortness of breath, palpitations, bradycardia, dizziness, 
and murmur.  He added that appropriate diagnostic testing 
such as an echocardiogram or a transesophageal 
echocardiogram, was never done.  While a six lead 
electrocardiogram was done, he indicated that it would have 
been difficult to detect mitral valve prolapse on such 
testing.  He added that it was not until a little over a year 
following his separation from service that he was diagnosed 
with mitral valve prolapse, and that this type of disorder 
was known to manifest itself in young men in their twenties, 
which would have been while he was in active service.

A service treatment record dated in November 1981 shows that 
the Veteran reported a one month history of occasional left 
sided chest pain, which was non-radiating, and unrelated to 
any activity.  It was slightly tender to touch.  The 
assessment was chest wall pain, musculoskeletal.  An 
electrocardiogram was conducted and was within normal limits.  
The Board notes that the Veteran did have elevated blood 
pressure reading during his period of active service, and 
that he is currently service-connected for hypertension.

An emergency room record dated in January 1982 shows that the 
Veteran was treated for blackout spells.  No definite 
diagnosis was shown.

An emergency room record dated in November 1988 shows that 
the Veteran was treated for reported chest pain with movement 
and inspiration.  No diagnosis was shown.

Subsequent to service, private outpatient treatment records 
from T. B., M.D., dated from December 1991 to March 2001 show 
that the Veteran was treated for mitral valve prolapse.  A 
1991 echocardiogram revealed mitral valve prolapse without 
significant thickening or regurgitation.

A report of medical examination for the purposes of an Air 
Force commission dated in August 1993 shows that the Veteran 
was said to have symptomatic mitral valve prolapse.  Heart 
sounds and rhythm were normal, but a history of mitral valve 
prolapse with work-up and treatment with medications was 
noted.  He was found to be medically disqualified from an Air 
Force commission or general military service.

Private outpatient treatment records dated in July 2001 and 
July 2002 show that the Veteran had mitral valve prolapse.

A VA examination report dated in December 2002 shows that the 
Veteran was said to have first been diagnosed with mitral 
valve prolapse in 1991, when he had been having presyncopal 
symptoms along with intermittent chest pain, premature atrial 
and ventricular contractions.  A November 2002 echocardiogram 
was said to confirm the diagnosis of mitral valve prolapse.  
The diagnosis was mitral valve prolapse.

A VA examination report dated in April 2003 shows a history 
of mitral valve prolapse as set forth above.  The diagnosis 
was mitral valve prolapse found in the past.

A letter from Dr. B., dated in March 2005, shows that an 
echocardiogram conducted in December 2004 was said to have 
revealed trivial mitral valve prolapse with otherwise normal 
heart function and normal valves.  Dr. B. indicated that it 
was possible that his symptoms of palpitations, shortness of 
breath, and dizziness could be, at least as likely as not, 
related to mitral valve prolapse that had been undiagnosed 
prior to this.

A letter from Dr. B., dated in February 2009, shows that the 
Veteran had a history of hypertension and had been diagnosed 
with mitral valve prolapse in the past.  His most recent 
echocardiogram revealed mild mitral valve prolapse with 
trivial mitral, tricuspid, and aortic insufficiency, and 
otherwise normal heart function.  Dr. B. indicated that he 
had received and reviewed the letters and service medical 
records regarding his cardiac condition and hypertension.  
Dr. B. added that due to the stressors imposed upon him by 
his military service and the character of mitral valve 
prolapse, it was felt that it was at least as likely as not 
that his in-service episodes of palpitations, shortness of 
breath, and dizziness could be early symptoms of this later 
diagnosed condition.  Dr. B. also stated that it was as 
likely as not possible that his symptoms of mitral valve 
prolapse could have been aggravated by his service-related 
hypertension.

After a careful review of the evidence of record, the Board 
finds that the evidence shows that the Veteran exhibited 
symptoms of chest pain, blackout spells, and shortness of 
breath during his period of active service.  During his May 
2007 Travel Board hearing his reiterated that he experienced 
chest pain, shortness of breath, palpitations, bradycardia, 
dizziness, and murmur, on numerous occasions while on active 
service.  Following service, in 1991, a diagnosis of mitral 
valve prolapse was confirmed by echocardiogram.

Although there is no diagnosis of mitral valve prolapse 
during service, the Board finds probative the February 2009 
statement from Dr. B. in which he concludes that it was at 
least as likely as not that the in-service episodes of 
palpitations, shortness of breath, and dizziness could be 
early symptoms of the mitral valve prolapse.  Coupling the 
Veteran's credible and competent statements regarding his 
symptoms, and Dr. B.'s opinion, the Board can conclude that 
evidence is at the very least in equipoise that the Veteran's 
current mitral valve prolapse was manifested during his 
during his period of active service.

Further, there is no negative medical opinion evidence.  
Although the Board is not required to accept medical 
authority supporting a claim, VA must provide reasons for 
rejecting that evidence and, more importantly, must provide a 
medical basis other than its own unsubstantiated conclusions 
in support of a determination.  Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Here, because the only medical opinion evidence 
supports the Veteran's claim, service connection for mitral 
valve prolapse is warranted.  In this regard, the Board 
points out that the Court has cautioned VA against seeking an 
additional medical opinion where favorable evidence in the 
record is unrefuted, and indicated that it would not be 
permissible to undertake further development if the purpose 
was to obtain evidence against a Veteran's claim.  See 
Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

While further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional 
medical opinion, under the benefit of the doubt rule, where 
there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter," the Veteran shall 
prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 
(1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 
(1994).

Therefore, resolving all reasonable doubt in favor of the 
Veteran, the Board concludes that the Veteran's currently 
diagnosed mitral valve prolapse was likely manifested during 
his period of active service.  See Ashley, 6 Vet. App. at 59, 
citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, service connection for mitral valve prolapse is 
granted.


ORDER

Service connection for mitral valve prolapse is granted.


REMAND

Unfortunately, a remand is required in this case as to the 
issues of service connection for a digestive disability, to 
include gastroenteritis and irritable bowel syndrome, and for 
a right knee disability.  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claim so that he is afforded every possible consideration.  
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c) (2008).

In the October 2008 joint motion, the parties agreed that 
additional medical opinions were necessary to adjudicate the 
Veteran's claims.  The parties agreed that because the 
Veteran exhibited symptoms associated with a digestive 
disability and a right knee disability in service and 
currently exhibits symptoms associated thereto, and as the VA 
examination reports dated in December 2002 and April 2003 did 
not provide an opinion as to whether such disabilities either 
began in or were aggravated by service, a remand was required 
for VA to procure a new examination that offered probative 
evidence with respect to the Veteran's claims.  Thus, the 
Board has no discretion and must remand this matter for 
compliance with the Court's November 2008 order granting the 
parties' joint motion.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998); see also Forcier v. Nicholson 19 Vet. 
App. 414, 425 (2006) (holding that the duty to ensure 
compliance with the Court's order extends to the terms of the 
agreement struck by the parties that forms the basis of the 
joint motion to remand).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should afford the Veteran 
appropriate VA examinations to determine 
whether he currently has a digestive 
disability, to include gastroenteritis and 
irritable bowel syndrome, and a right knee 
disability, and if so, the nature, extent, 
onset and etiology of each disability.  
The entire claims file should be made 
available to and reviewed by the examiner.  
All indicated studies should be performed 
and all findings should be reported in 
detail.

After reviewing the medical evidence, 
performing a physical examination, and 
administering any necessary diagnostic 
tests, the examiner should opine as to 
whether it is at least as likely as not 
any digestive disability and right knee 
disability found to be present were at 
least as likely as not incurred in or 
aggravated by service.  In offering these 
opinions, the examiner should make 
reference the pertinent medical evidence 
of record, to specifically include the 
service treatment records.

If the examiner is unable to offer an 
opinion as to whether the Veteran's 
digestive disability or right knee 
disability are due to service, the 
examiner must specifically state why an 
opinion can not be provided.  A complete 
rationale for all opinions expressed 
should be provided in a legible report.

2.  Then readjudicate the Veteran's 
claims.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


